HEDRICK, Judge.
The judgment in this case was signed on 5 November 1970. Notice of appeal to this Court was given on the same date. The record on appeal does not indicate that the court fixed the time for the defendant to prepare and serve the case on appeal upon the solicitor; therefore, G.S. 1-282, allowing the *168appellant fifteen days in which to prepare and serve the case on appeal, was applicable. On 11 December 1970, the trial judge signed an “Order for Extension of Time” which, in pertinent part, reads as follows:
“[T]hat the defendants be allowed an additional 30 days to prepare and serve and docket their case on appeal and the State be allowed 30 days thereafter to serve counter-case.”
G.S. 1-282 requires that “[t]he initial order of extension must be entered prior to expiration of the statutory time for service of the case on appeal.” Obviously, the “extension of time” dated 11 December 1970 was ineffective.
On 5 January 1971, defendant’s counsel and the solicitor entered into a stipulation as to what constituted the record on appeal. The record on appeal was docketed in this Court on 8 March 1971.
The appeal is subject to dismissal for failure of the appellant to docket the record on appeal within 90 days from entry of the judgment as required by Rule 5 of the Rules of Practice of this Court.
The defendant, by his one assignment of error, contends that the court committed error by accepting the defendant’s plea of nolo contendere and entering judgment thereon without first conducting a hearing and making a finding and an adjudication that the plea was understandingly and voluntarily entered. In the recent case of State v. Harris, 10 N.C. App. 553, 180 S.E. 2d 29 (1971), Judge Brock, in applying the rule laid down in Boykin v. Alabama, 395 U.S. 238, 23 L. Ed. 2d 274, 89 S.Ct. 1709 (1969), said: “[W]e hold that where a defendant has entered a plea of guilty, or a plea of nolo contendere, it must affirmatively appear in the record that he did so understandingly and voluntarily.”
From the record before us, it does not affirmatively appear that the court made any inquiry, finding or adjudication that the defendant’s plea was understandingly and voluntarily entered. Therefore, the defendant’s assignment of error is sustained, and the defendant’s plea and the judgment entered thereon are vacated and the case is remanded to the superior *169court where the defendant will be entitled to replead to the bill of indictment.
Vacated and remanded.
Judges Brock and Morris concur.